Exhibit 10.1

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATING THERETO OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

Warrants to Purchase

_______ Shares of Common Stock

 

NATIONAL QUALITY CARE, INC.

 

ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE

 

Void after ___________, 20__

 

This Warrant Certificate (this “Certificate”) and the Warrants evidenced hereby
represent and set forth the right of _____________ (the “Holder”), to purchase
_______ shares of Common Stock of National Quality Care, Inc., a Delaware
corporation (the “Company”), at a price of $____ per share; subject, however, to
the terms and conditions hereinafter set forth.

The Warrants have been issued for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged.

1.                     Term of Warrants. The Warrants may not be exercised after
the close of business on the earliest to occur of (i) ___________, 20__ or (ii)
the closing of the Company’s sale of all or substantially all of its assets or
the acquisition of the Company by another entity by means of merger or other
transaction as a result of which stockholders of the Company immediately prior
to such acquisition possess a minority of the voting power of the acquiring
entity immediately following such acquisition (an “Acquisition”). The Warrants
may be exercised only to the extent such Warrants have vested and become
exercisable in accordance with Section 2(a) hereof and only in accordance with
the terms and conditions hereinafter set forth. The Company shall give written
notice to Holder of an Acquisition at least 30 days prior to the closing
thereof.

2.                     Exercise of Warrants. The Warrants shall be exercisable
as follows:

(a)                   Right to Exercise. The Warrants shall be fully vested on
the date of issuance and shall be exercisable in the manner set forth herein.

(b)                   Method of Exercise; Payment. Subject to the terms and
conditions hereof, the Warrants may be exercised by the Holder with respect to
all, or any portion, of the shares of Common Stock then issuable hereunder (the
“Warrant Shares”) by the surrender of this

 

--------------------------------------------------------------------------------

Certificate, properly endorsed, at the principal office of the Company, and by
the payment to the Company by check or money order of the then applicable
Warrant Price, as reasonably determined by the Company’s Board of Directors.

(c)                   Delivery of Stock Certificates. In the event of the
exercise of the Warrants, certificates for the Warrant Shares so purchased shall
be delivered to the Holder within a reasonable time after the Warrants shall
have been so exercised.

(d)                   Restrictions on Exercise. The Warrants may not be
exercised if the issuance of the Warrant Shares upon such exercise would
constitute a violation of any applicable federal or state securities laws or
other laws or regulations, provided that the Company shall use reasonable
efforts to satisfy all such legal requirements and to take advantage of
available exemptions from registration requirements thereunder. As a condition
to the exercise of the Warrants, the Company may require the Holder to make such
representations and warranties to the Company as may be required by applicable
law or regulation.

3.                     Shares Fully Paid; Reservation of Shares. The Company
covenants and agrees that all Warrant Shares will, upon issuance and payment in
accordance herewith, be fully paid, validly issued and nonassessable. The
Company further covenants and agrees that during the period during which the
Warrants are exercisable, the Company will at all times have authorized and
reserved for the purpose of the issue upon exercise of the Warrants at least the
maximum number of Warrant Shares as are issuable upon the exercise of the
Warrants.

4.                     Adjustment of Purchase Price and Number of Warrant
Shares. The number and kind of securities purchasable upon the exercise of the
Warrants and the Warrant Price shall be subject to adjustment from time to time
upon the happening of certain events, as follows:

(a)                   Consolidation, Merger or Reclassification. If the Company
at any time while the Warrants remain outstanding and unexpired shall
consolidate with or merge into any other corporation, or sell all or
substantially all of its assets to another corporation, or reclassify or in any
manner change the securities then purchasable upon the exercise of the Warrants
(any of which shall constitute a “Reorganization”), then lawful and adequate
provision shall be made whereby this Certificate shall thereafter evidence the
right to purchase such number and kind of securities and other property as would
have been issuable or distributable on account of such Reorganization upon or
with respect to the securities which were purchasable or would have become
purchasable under the Warrants immediately prior to the Reorganization. The
Company shall not effect any such Reorganization unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such Reorganization shall assume by written
instrument executed and mailed or delivered to the Holder, at the last address
of the Holder appearing on the books of the Company, the obligation to deliver
to the Holder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, the Holder may be entitled to purchase.
Notwithstanding anything in this Section 4(a) to the contrary, the prior two
sentences shall be inoperative and of no force and effect if upon the completion
of any such Reorganization the stockholders of the Company immediately prior to
such event do not own at least 50% of the capital stock of the corporation
resulting from such Reorganization, and those Warrants which are unexercised
shall expire on

 

-2-

 



 

--------------------------------------------------------------------------------

the completion of such Reorganization, if the notice required by Section 4(e)
hereof has been duly given.

(b)                   Subdivision or Combination of Shares. If the Company at
any time while the Warrants remain outstanding and unexpired shall subdivide or
combine its capital stock, the Warrant Price shall be adjusted to a price
determined by multiplying the Warrant Price in effect immediately prior to such
subdivision or combination by a fraction (i) the numerator of which shall be the
total number of shares of capital stock outstanding immediately prior to such
subdivision or combination and (ii) the denominator of which shall be the total
number of shares of capital stock outstanding immediately after such subdivision
or combination.

(c)                   Certain Dividends and Distributions. If the Company at any
time while the Warrants are outstanding and unexpired shall take a record of the
holders of its shares of capital stock for the purpose of:

(i)                    Dividends of Shares of Capital Stock. Entitling them to
receive a dividend payable in, or other distribution without consideration of,
shares of capital stock, then the Warrant Price shall be adjusted to that price
determined by multiplying the Warrant Price in effect immediately prior to each
dividend or distribution by a fraction (A) the numerator of which shall be the
total number of shares of capital stock outstanding immediately prior to such
dividend or distribution, and (B) the denominator of which shall be the total
number of shares of capital stock outstanding immediately after such dividend or
distribution; or

(ii)                   Distribution of Assets, Securities, etc. Making any
distribution without consideration with respect to its shares of capital stock
(other than a cash dividend) payable otherwise than in its shares of capital
stock, the Holder shall, upon the exercise thereof, be entitled to receive, in
addition to the number of Warrant Shares receivable thereupon, and without
payment of any additional consideration therefor, such assets or securities as
would have been payable to him as owner of that number of Warrant Shares
receivable by exercise of the Warrants had he been the holder of record of such
Warrant Shares on the record date for such distribution; and an appropriate
provision therefor shall be made a part of any such distribution.

(d)                   Adjustment of Number of Warrant Shares. Upon each
adjustment in the Warrant Price pursuant to Subsections (b) or (c) (i) of this
Section 4, the number of Warrant Shares purchasable hereunder shall be adjusted
to that number determined by multiplying the number of Warrant Shares
purchasable upon the exercise of the Warrants immediately prior to such
adjustment by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately following such adjustment.

(e)                   Notice. In case at any time:

(i)                    The Company shall pay any dividend payable in shares of
capital stock or make any distribution, excluding a cash dividend, to the
holders of its shares of capital stock;

 

-3-

 



 

--------------------------------------------------------------------------------

(ii)                   The Company shall offer for subscription pro rata to the
holders of its shares of capital stock any additional shares of equity capital
of any class or other rights;

(iii)                  There shall be any reclassification of the shares of
capital stock of the Company, or consolidation or merger of the Company with, or
sale of all or substantially all of its assets to, another corporation; or

(iv)                  There shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Company;

then, in any one or more of such cases, the Company shall give to Holder at
least 10 days’ prior written notice (or, in the event of notice pursuant to
Section 4(e)(iii), at least 30 days’ prior written notice) of the date on which
the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect to any such reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up. Such notice in accordance with the
foregoing clause shall also specify, in the case of any such dividend,
distribution or subscription rights, the date on which the holders of shares of
capital stock shall be entitled thereto, and such notice in accordance with the
foregoing clause shall also specify the date on which the holders of shares of
capital stock shall be entitled to exchange their shares of capital stock for
securities or other property deliverable upon such reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, as the case
may be. Each such written notice shall be given by first-class mail, postage
prepaid, addressed to the Holder at the address of the Holder as shown on the
books of the Company.

(f)                    No Change in Certificate. The form of this Certificate
need not be changed because of any adjustment in the Warrant Price or in the
number of Warrant Shares purchasable on its exercise. The Warrant Price or the
number of Warrant Shares shall be considered to have been so changed as of the
close of business on the date of adjustment.

5.                     Fractional Warrant Shares. No fractional Warrant Shares
will be issued in connection with any subscription hereunder but, in lieu of
such fractional Warrant Shares, the Company shall make a cash payment therefor
upon the basis of the fair market value of the Warrant Shares.

6.                     Transfer of Warrants. Subject to compliance with the
requirements of any applicable federal and state securities laws, including the
delivery of a legal opinion to such effect, if reasonably required by the
Company, the Holder may assign the Warrants in whole or in part to one or more
assignees who shall become the “Holder(s)” hereunder.

7.                     No Rights as Stockholder. The Holder of the Warrants, as
such, shall not be entitled to vote or receive dividends or be considered a
stockholder of the Company for any purpose, nor shall anything in this
Certificate be construed to confer on the Holder, as such, any rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action, to receive notice of meetings of stockholders, to receive
dividends or subscription rights or otherwise.

 

-4-

 



 

--------------------------------------------------------------------------------

8.                     Definitions. As used in this Certificate:

(a)                   “Warrants” shall mean the rights evidenced by this
Certificate.

(b)                   “Warrant Price” shall mean $____ per Warrant Share, as
adjusted in accordance with Section 4 hereof.

Dated as of ___________, 20__.

 

NATIONAL QUALITY CARE, INC.

 

By:________________________________

 

Robert Snukal, Chief Executive Officer

 

 

-5-

 



 

--------------------------------------------------------------------------------

NATIONAL QUALITY CARE, INC.

 

SUBSCRIPTION FORM

 

(To be completed and signed only upon exercise of the Warrants)

 

TO:

National Quality Care, Inc.

 

9454 Wilshire Blvd., Penthouse 6

 

Beverly Hills, California 90212

 

 

Attention: Chief Executive Officer

 

 

The undersigned, the holder and registered owner of the attached Warrants,
hereby irrevocably and unconditionally elects to exercise such Warrants and to
purchase _________* shares of Common Stock of National Quality Care, Inc.
pursuant to the terms and conditions thereof, and herewith tenders a check in
the amount of $___________ in full payment of the purchase price for such shares
of stock. The undersigned requests that the certificate(s) for such shares of
stock be issued in the name of and delivered to:

(Please print name and address)

 

___________________________________

 

___________________________________

 

___________________________________

 

___________________________________

 

Dated:_____________________

Signature:___________________________

 

 

 

____________________

 

*       Insert here the number of Warrant Shares without making any adjustment
for additional Warrant Shares or any other securities or property which, under
the adjustment provisions of the Warrants, may be deliverable upon exercise.

 

 